Name: Council Implementing Decision (CFSP) 2016/1746 of 29 September 2016 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: civil law;  international affairs;  Asia and Oceania
 Date Published: 2016-09-30

 30.9.2016 EN Official Journal of the European Union L 264/30 COUNCIL IMPLEMENTING DECISION (CFSP) 2016/1746 of 29 September 2016 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), and in particular Article 30(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP concerning restrictive measures against Syria. (2) Two persons should no longer be kept on the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex I to Decision 2013/255/CFSP (the list). (3) One duplicated entry on the list should be deleted. (4) The information relating to certain persons on the list should be updated. (5) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 29 September 2016. For the Council The President P. Ã ½IGA (1) OJ L 147, 1.6.2013, p. 14. ANNEX Section A of Annex I to Decision 2013/255/CFSP is amended as follows: (1) The entries concerning the following persons are deleted: No 15 Hisham ( ) Ikhtiyar ( , , ) (a.k.a. Al Ikhtiyar, Bikhtiyar, Bikhtyar, Bekhtyar, Bikhtiar, Bekhtyar); No 74 Anisa ( ) (a.k.a. Anissa, Aneesa, Aneessa) Al-Assad ( ) (a.k.a. Anisah Al-Assad). (2) The following entry is deleted: No 154 Major general Fahd ( ) Jassem ( ) Al Freij ( ) (a.k.a. Al-Furayj). (3) The entries concerning the persons listed below are replaced by the following entries: Name Identifying information Reasons Date of listing 1. Houmam Jaza'iri (a.k.a. Humam al-Jazaeri, Hammam al-Jazairi) Born: 1977 Minister of Economy and Foreign Trade in power after May 2011. As a Government Minister, shares responsibility for the violent repression of the Syrian people. 21.10.2014 2. Maher ( ) (a.k.a. Mahir) Al-Assad ( ) Date of birth: 8 December 1967 Place of birth: Damascus Diplomatic passport No 4138 Major General of the 42nd Brigade and former Brigadier Commander of the Army's 4th Armoured Division Member of the Syria Armed Forces of the rank of colonel and the equivalent or higher in post after May 2011; Major General of the 42nd Brigade and former Brigadier Commander of the Army's 4th Armoured Division. Member of the Assad family; brother of President Bashar Al-Assad. 9.5.2011 4. Atej ( ) (a.k.a. Atef, Atif) Najib ( ) (a.k.a. Najeeb) Place of birth: Jablah, Syria Former Head of the Political Security Directorate in Dara'a. Involved in violence against demonstrators. Member of the Assad family; cousin of President Bashar Al-Assad. 9.5.2011 5. Hafiz ( ) Makhlouf ( ) (a.k.a. Hafez Makhlouf) Date of birth: 2 April 1971 Place of birth: Damascus Diplomatic passport No 2246 Former Colonel and Head of Unit in General Intelligence Directorate, Damascus Branch in post after May 2011. Member of the Makhlouf family; Cousin of President Bashar Al-Assad. 9.5.2011 10. Jamil ( ) (a.k.a. Jameel) Hassan ( ) (a.k.a. al-Hassan) Born: 1953 Place of birth: Homs, Syria Head of Syrian Air Force Intelligence Officer of the rank of Major-General in the Syrian Air Force in post after May 2011. Head of Syrian Air Force Intelligence in post after May 2011. Responsible for violent repression against the civilian population in Syria. 9.5.2011 13. Ghassan Ahmed Ghannan (a.k.a. Major General Ghassan Ghannan, Brigadier General Ghassan Ahmad Ghanem) Rank: Major General Position: Commander of the 155th Missile Brigade Member of the Syrian Armed Forces of the rank of colonel and the equivalent or higher in post after May 2011. Major General and commander of the 155th Missile Brigade. Associated with Maher al-Assad through his role in the 155th Missile Brigade. As commander of the 155th Missile Brigade, he is supporting the Syrian regime and he is responsible for the violent repression against the civilian population. Responsible for firing Scud Missiles at various civilian sites between January and March 2013. 21.10.2014 45. Munir ( ) (a.k.a. Mounir, Mouneer, Monir, Moneer, Muneer) Adanov ( ) (a.k.a. Adnuf, Adanof) Born: 1951 Place of birth: Homs, Syria Passport: 0000092405 Position: Deputy Chief of General Staff, Operations and Training, Syrian Army Rank: Lieutenant-General, Syrian Arab Army Officer of the rank of Lieutenant General and Deputy Chief of General Staff, Operations and Training for the Syrian Army in post after May 2011. In his position as Deputy Chief of General Staff he was directly involved in repression and violence against the civilian population in Syria. 23.8.2011 56. Ali ( ) Abdullah ( ) (a.k.a. Abdallah) Ayyub ( ) (a.k.a. Ayyoub, Ayub, Ayoub, Ayob) Position: Chief of General Staff of the Syrian Arab Army and Armed Forces since 18 July 2012 Rank: General in Syrian Arab Army Officer of the rank of General in the Syrian Army in post after May 2011. Chief of General Staff of the Syrian Armed Forces. Person supporting the Assad regime and responsible for repression and violence against the civilian population in Syria. 14.11.2011 57. Fahd ( ) (a.k.a. Fahid, Fahed) Jasim ( ) (a.k.a. Jasem, Jassim, Jassem) al-Furayj ( ) (a.k.a. Al-Freij) Date of birth: 1 January 1950 Place of birth: Hama, Syria Rank: Lt. General Positions: Minister of Defence, Deputy Commander in Chief of the Syrian Armed Forces Officer of the rank of General in the Syrian Army. Deputy Commander in Chief of the Syrian Armed Forces. Minister of Defence. Responsible for the repression and use of violence against the civilian population in Syria. 14.11.2011 62. Zuhair ( ) (a.k.a. Zouheir, Zuheir, Zouhair) Hamad ( ) Place of birth: Damascus, Syria Rank: Major General Current position: Deputy Head of General Intelligence Directorate (a.k.a. General Security Directorate) since July 2012 Officer of the rank of Major General in the Syrian Armed Forces in post after May 2011. Deputy Head of General Intelligence Directorate. Responsible for repression, human rights abuses and violence against the civilian population in Syria. 14.11.2011 71. Bushra ( ) Al-Assad ( ) (a.k.a. Bushra Shawkat, Bouchra Al Assad) Date of birth: 24.10.1960 Member of the Assad family; sister of Bashar Al-Assad. Given the close personal relationship and intrinsic financial relationship to the Syrian President Bashar Al-Assad, she benefits from and is associated with the Syrian regime. 23.3.2012 72. Asma ( ) Al-Assad ( ) (a.k.a. Asma Fawaz Al Akhras) Date of birth: 11.8.1975 Place of birth: London, UK Passport No 707512830, expires 22.9.2020 Maiden name: Al Akhras Member of the Assad family and closely connected to key regime figures; wife of President Bashar Al-Assad. Given the close personal relationship and intrinsic financial relationship to the Syrian President, Bashar Al-Assad, she benefits from and is associated with the Syrian regime. 23.3.2012 107. Mohammad ( ) (Mohamed, Muhammad, Mohammed) Ibrahim ( ) Al-Sha'ar ( ) (a.k.a. Al-Chaar, Al-Shaar) (a.k.a. Mohammad Ibrahim Al-Chaar) Born: 1956 Place of birth: Aleppo Minister of the Interior in power after May 2011. As a Government Minister, shares responsibility for the violent repression of the Syrian people. 1.12.2011 181. Suleiman Al Abbas Oil and Mineral Resources Minister in power after May 2011. As a Government Minister, shares responsibility for the violent repression of the Syrian people. 24.6.2014 185. Ismael Ismael (a.k.a. Ismail Ismail, or Isma'Il Isma'il) Born: 1955 Syrian Government Minister in power after May 2011; Finance Minister. As a Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 193. Suhayl (a.k.a. Sohail, Suhail, Suheil) Hassan (a.k.a. Hasan, al-Hasan, al-Hassan) known as The Tiger (a.k.a. al-Nimr) Born: 1970 Place of birth: Jableh (Latakia Province, Syria) Rank: Major-General Position: Commander of Qawat al-Nimr (Tiger Forces) Officer of the rank of Major-General in the Syrian Army after May 2011. Commander of army division known as Tiger Forces. Responsible for violent repression against the civilian population in Syria. 23.7.2014 199. Bayan Bitar (a.k.a. Dr Bayan Al-Bitar) Date of birth: 8.3.1947 Address: PO Box 11037 Damascus, Syria Managing Director of the Organisation for Technological Industries (OTI), and the Syrian Company for Information Technology (SCIT), which are both subsidiaries of the Syrian Ministry of Defence, which has been designated by the Council. OTI assists in the production of chemical weapons for the Syrian regime. As Managing Director of OTI and the SCIT Bayan Bitar provides support to the Syrian regime. Due to his role in the production of chemical weapons, he also shares responsibility for the violent repression against the Syrian population. In view of his senior position in these entities, he is also associated with the designated entities OTI and SCIT. 7.3.2015 200. Brigadier General Ghassan Abbas Date of birth: 10.3.1960 Place of birth: Homs Address: CERS, Centre d'Etude et de Recherche Scientifique (a.k.a. SSRC, Scientific Studies and Research Centre; Centre de Recherche de Kaboun Barzeh Street, PO Box 4470, Damascus) Manager of the branch of the designated Syrian Scientific Studies and Research Centre (SSRC/CERS) near Jumraya/Jmraiya. He has been involved in the proliferation of chemical weapons and the organisation of chemical weapons attacks, including in Ghouta in August 2013. He therefore shares responsibility for the violent repression against the Syrian population. As manager of the SSRC/CERS branch near Jumraya/Jmraiya, Ghassan Abbas provides support to the Syrian regime. As a result of his senior position in the SSRC, he is also associated with the designated entity SSRC. 7.3.2015 201. Wael Abdulkarim (a.k.a. Wael Al Karim) Date of birth: 30.9.1973 Place of birth: Damascus, Syria (of Palestinian origin) Address: Al Karim for Trade and Industry, PO Box 111, 5797 Damascus, Syria Leading businessperson operating in Syria in the oil, chemicals and manufacturing industries. Specifically, he represents Abdulkarim Group, a.k.a Al Karim Group/Alkarim for Trade and Industry/Al Karim Trading and Industry/Al Karim for Trade and Industry. Abdulkarim Group is a leading manufacturer of lubricants, greases and industrial chemicals in Syria. 7.3.2015 202. Ahmad Barqawi (a.k.a. Ahmed Barqawi) Born: 1985 Place of birth: Damascus, Syria Address: Pangates International Corp Ltd, PO Box Sharjah Airport International Free Zone, United Arab Emirates Al Karim for Trade and Industry, PO Box 111, 5797 Damascus, Syria General Manager of Pangates International Corp Ltd, which acts as an intermediary in the supply of oil to the Syrian regime, and manager of Al Karim Group. Both Pangates International and Al Karim Group have been designated by the Council. As General Manager of Pangates and a manager of Pangates' parent company, Al Karim Group, Ahmad Barqawi provides support to, and benefits from the Syrian regime. Given his senior position in Pangates and Al Karim Group, he is also associated with the designated entities Pangates International and Al Karim Group. 7.3.2015 204. Emad ( ) Hamsho ( ) (a.k.a. Imad Hmisho; Hamchu; Hamcho; Hamisho; Hmeisho; Hemasho) Address: Hamsho Building 31 Baghdad Street Damascus, Syria Occupies a senior management position in Hamsho Trading. As a result of his senior position in Hamsho Trading, a subsidiary of Hamsho International, which has been designated by the Council, he provides support to the Syrian regime. He is also associated with a designated entity, Hamsho International. He is also vice-president of the Syrian Council of Iron and Steel alongside designated regime businessmen such as Ayman Jaber. He is also an associate of Bashar Al-Assad. 7.3.2015 206. General Muhamad ( ) (a.k.a. Mohamed, Muhammad) Mahalla ( ) (a.k.a. Mahla, Mualla, Maalla, Muhalla) Born: 1960 Place of birth: Jableh Head of the Syrian Military Intelligence (SMI), Branch 293 (Internal Affairs), since April 2015. Responsible for repression and violence against the civilian population in Damascus/Damascus countryside. Former Deputy Head of Political Security (2012), Officer of the Syrian Republican Guard and Vice-Director of the Political Security Directorate. Head of Military Police, Member of the National Security Bureau. 29.5.2015